DETAILED ACTION
1.	The present application is being examined under the pre-AIA  first to invent provisions. 

2.	Applicant’s amendment filed on December 23, 2021 is entered.
	Claims 1-20, 22-34, and 39 have been canceled.
	Claims 41-43 have been added.
	Claims 21, 35-38, and 40-43 are pending and currently under consideration.
3.	The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).

A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the reference application or patent either is shown to be commonly owned with the examined application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. See MPEP § 717.02 for applications subject to examination under the first inventor to file provisions of the AIA  as explained in MPEP § 2159.  See MPEP §§ 706.02(l)(1) - 706.02(l)(3) for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 



4.	Claims 21, 35-38, and 40-43 are rejected on the ground of nonstatutory double patenting as being unpatentable over the claims of following patents for the reasons of record:

Claims 1 and 2 of US Patent 8,063,187 (reference on IDS) (drawn to an anti-CD19 antibody comprising a heavy chain comprising SEQ ID NO:9 encompassing S267E and L328F substitutions and a light chain comprising the amino acid sequence of SEQ ID NO:7); 

Claims 1-22 of US 9,394,366 (drawn to a method of inhibiting BCR activation of at least one B cell by contacting the B cell with an anti-CD19 antibody comprising amino acid substitution S267E or combination substitutions such as S267E/L328F in the Fc region, wherein the antibody has a heavy chain of SEQ ID NO:7 and a light chain of SEQ ID NO:4); and 

	Claims 1-16 of US 9,079,960 (drawn to an anti-CD19 antibody comprising a light chain and a heavy chain comprising SEQ ID NO:2 and amino acid substitution S267E or combination substitutions such as S267E/L328F as compared to wild type heavy chain of SEQ ID NO:4). 

Although the claims at issue are not identical, they are not patentably distinct from each other because both the instant claims and the claims in the US patents listed above are drawn to the same or nearly the same immunoglobulin that binds CD19 (see identical VH and VL sequence alignments attached in this Office Action) and wherein the immunoglobulin also comprises an Fc variant with mutations S267E in the Fc region.  As such, the species of the anti-CD19 antibody in the claims in the US patents listed above would anticipate the instant claims drawn to a genus of an antibody comprising at least one Fv that binds CD19 and an Fc variant comprises S267E.



5.	Claims 21, 35-38, and 40-43 are provisionally rejected on the ground of nonstatutory double patenting as being unpatentable over claims 24, 66,and  68-71 of the copending USSN 13/294,103 for the reasons of record.

Although the claims at issue are not identical, they are not patentably distinct from each other because both the instant claims and the claims in the ‘103 application are drawn to the same or nearly the same antibody that binds CD19 (see identical VH and VL sequence alignments attached in this Office Action) and wherein the immunoglobulin also comprises an Fc variant with mutations S267E and L328F in the Fc region.  As such, the antibody used in the  a method of inhibiting BCR recited in the ‘103 application would anticipate the genus of the instant claims drawn to the genus of an antibody comprising at least one Fv that binds CD19 and an Fc variant comprises S267E.

Applicant’s arguments have been fully considered but have not been found persuasive.

Applicant argues that claim 67 in the copending application ‘103 have been canceled and asserts that the rejection was rendered moot.

This is not found persuasive since the remaining copending claims in the ‘103 application are conflicting with the instant claims for the reasons of record.  As such, the provisional double patenting rejection has been maintained for the reasons of record.

6.	No claim is allowed.

THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the mailing date of this final action. 

8.	Any inquiry concerning this communication or earlier communications from the examiner should be directed to CHUN DAHLE whose telephone number is (571)272-8142. The examiner can normally be reached Mon-Fri 6:30am-4:00pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Daniel E Kolker can be reached on 571-272-3181. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.



/CHUN W DAHLE/Primary Examiner, Art Unit 1644